



Exhibit 10.44
FOURTH AMENDMENT TO LEASE
THIS FOURTH AMENDMENT TO LEASE (this "Fourth Amendment") is entered into as of
the 31st day of December, 2004, by and between DENVER-STELLARASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership ("Landlord") and WESTERN GAS
RESOURCES, INC., a Delaware corporation ("Tenant").
RECITALS
A.Landlord and Tenant entered into an Office Lease dated as of July 30, 2002
(the "Original Lease") wherein Landlord leased to Tenant and Tenant leased from
Landlord approximately 81,189 square feet of rentable area (the "Original
Premises") located on the ninth (9th) through the twelfth (12th) floors of the
building (the "Building") located at 1099 - 18th Street, Denver, Colorado 80202,
and further described as Suite 1200.
B.The Original Lease was amended by First Amendment to Lease dated as of
September 10, 2002 ("First Amendment") pursuant to which Landlord and Tenant
confirmed the Commencement Date and Base Rent, among other matters, (ii) Second
Amendment to Lease dated as of July 23, 2004 ("Second Amendment") pursuant to
which certain Tenant parking rights were amended, and (iii) Third Amendment to
Lease dated as of November 1, 2004 pursuant to which Tenant leased an additional
12,000 square feet of rentable area located upon the sixteenth (16th) floor of
the Building described as the First Added Premises. The Original Lease as
amended by the First Amendment, Second Amendment and Third Amendment is herein
referred to as the "Lease".
C.Tenant has requested and Landlord is willing to lease an additional 1,928
square feet of rentable area located on the sixteenth (16th) floor of the
Building, contiguous to the First Added Premises and which is depicted on
Exhibit A-1 attached hereto and incorporated herein by this reference (the
"Second Added Premises").
D.Landlord and Tenant are the sole parties in interest under the Lease.
E.Landlord and Tenant now desire to amend the Lease in the manner and form set
forth herein.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Landlord and Tenant hereby amend the Lease as follows:
1.Second Added Premises. Effective as of the date (the "Second Added Premises
Commencement Date"), the Second Added Premises are Ready for Occupancy
(hereinafter defined) or would have been Ready for.Occupancy in the absence of
any SAP Tenant Delay (hereinafter defined), the Second Added Premises shall be
added to the Premises for the balance of the Term, upon and subject to all of
the terms, covenants and conditions of the Lease, as amended herein. Landlord
and Tenant acknowledge that the Premises will consist of approximately 95,117
square feet of rentable area after the addition of the Second Added Premises.
2.Base Rent. Effective as of the Effective Date, the Base Rent to be paid by
Tenant to Landlord shall be amended as follows:
(a)
From the Commencement Date through and until September 17, 2003:

Zero Dollars ($0.00) (on the Original Premises)
(b)
From September 18, 2003 through and including January 31, 2005:

$1;653,819 per annum payable in monthly installments of $137,818.33 (on the
Original Premises)*






--------------------------------------------------------------------------------






(c)
From February 1, 2005**@ through and until February 28, 2005:

$1,653,819.96 per annum payable in monthly installments of $137,818.33 (on the
Original Premises) *; and
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises)
(d)
From March 1, 2005**@ through and until March 31, 2005:

$1,653,819.96per annum payable in monthly installments of $137,818.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises); and
$0.00 per annum payable in monthly installments of $0.00 (on the Second Added
Premises)
(e)
From April 1, 2005"'*@through and until December 31, 2005:

$1,653,819.96 per annum payable in monthly installments of $137,8 l 8.33 (on the
Original Premises);
$183,330.00 per annum payable in monthly installments of $15,277.50 (on the
First Added Premises); and
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises)
(f)
From January 1, 2006 through and until December 31, 2010:

$1,653,819.96 per annum payable in monthly installments of $137,8 l 8.33 (on the
Original Premises);
$244,440.00 per annum payable in monthly installments of $20,370.00 (on the
First Added Premises); and
$39,832.56 per annum payable in monthly installments of $3,319.38 (on the Second
Added Premises)
*    The Base Rent payable through March, 2005, is subject to a credit against
Base Rent pursuant to Paragraph 2 of the First Amendment.
**    Or, with respect to the First Added Premises only, the First Added
Premises Commencement Date, whichever is later.
@    Or, with respect to the Second Added Premises only, the Second Added
Premises Commencement Date, whichever is later.
3.Additional Rent.
(a)Original Premises. In addition to paying the Base Rent specified in paragraph
2 above, Tenant shall pay as "additional rent" with respect to the Original
Premises the amounts determined in accordance with the provisions of paragraph 4
of the Original Lease.
(b)First Added Premises. In addition to paying the Base Rent specified in
Paragraph 2 hereof, Tenant shall pay as "additional rent" with respect to the
First Added Premises an amount determined in accordance with the provisions of
paragraph 4 of the Original Lease based upon: (i) the "Operating Expense Base
Amount" meaning the amount (on a per rentable square foot basis), of Operating
Expenses incurred by Landlord during Calendar Year 2005, as they may be adjusted
pursuant to Subparagraph 4(a)(vii)(A) of the Original Lease, and (ii) the "Tax
Base Amount" meaning the amount (on a per rentable square foot basis) of Taxes
incurred by Landlord during Calendar Year 2005. Tenant's Proportionate Share
with respect to the First Added Premises shall mean 2.33% (12,000/514,000).
(c)Second Added Premises. In addition to paying the Base Rent specified in
Paragraph 2 hereof, Tenant shall pay as "additional rent" with respect to the
Second Added Premises an amount determined in accordance with the provisions of
paragraph 4 of the Original Lease based upon: (i) the "Operating Expense Base
Amount" meaning the amount (on a per rentable square foot basis), of Operating
Expenses incurred by Landlord during


2

--------------------------------------------------------------------------------





Calendar Year 2005, as they may be adjusted pursuant to Subparagraph
4(a)(vii)(A) of the Original Lease, and (ii) the "Tax Base Amount" meaning the
amount (on a per rentable square foot basis) of Taxes incurred by Landlord
during Calendar Year 2005. Tenant's Proportionate Share with respect to the
Second Added Premises shall mean 0.38% (1,928/514,000).
(d)Calculation. Tenant's Proportionate Share under subparagraphs 3(a), 3(b) and
3(c) are calculated on the basis of the rentable area of the Building consisting
of 514,000 square feet which is approximately 95% of the Building's actual
rentable area. The Base Rent and additional rent are sometimes herein
collectively referred to as the "rent". All amounts of additional rent shall be
payable in the same manner and at the same place as the Base Rent.
4.Acceptance and Improvements of Second Added Premises.
(a)Acceptance of Second Added Premises. Tenant acknowledges that it has had the
opportunity to inspect the Second Added Premises and agrees to accept the Second
Added Premises in its current "as is" condition without any obligation upon
Landlord to complete improvements to the Second Added Premises or to provide any
allowance for the completion of such improvements, except as provided in this
Paragraph 4.
(b)Preliminary Information and Plans. Landlord has heretofore delivered to
Tenant for use by Tenant's architect or engineer, such plan or plans and other
information with respect to the Second Added Premises and the Building as Tenant
may reasonably require for proper and expeditious preparation of Tenant's layout
plans for the Second Added Premises. Receipt of all such information is hereby
acknowledged by Tenant.
(c)Tenant's SAP Layout Plans. Tenant shall cause to be prepared at Tenant's
expense and, not later than 12:00 noon (Denver time), January 5, 2005, shall
deliver to Landlord one mylar and two black line prints of complete and final
architectural working drawings (which shall be 1/8" scale), three copies of all
specifications and two (2) non copyrighted CADD disks, prepared by an architect
or space planner approved by Landlord ("Tenant's SAP Layout Plans") for the
construction and finishing of the Second Added Premises. Tenant's SAP Layout
Plans shall (i) include the layout of Tenant's furniture, fixtures and
equipment, (ii) include electrical and heat specifications for all of Tenant's
fixtures and equipment (iii) be signed and sealed by an architect licensed by
and registered in the State of Colorado ("Tenant's Architect''), and (iv)
conform to all applicable laws and requirements of public authorities and
insurance underwriters' requirements. Tenant's SAP Layout Plans shall be subject
to Landlord's review and written approval, which approval shall not be
unreasonably withheld or delayed (and may be disapproved by Landlord only in the
event that the proposed Tenant's SAP Layout Plans violate any governmental
regulations; adversely affect the Building's structure, electric, or mechanical
systems (in Landlord's sole opinion with respect to adverse affect on electric
and mechanical systems); intrude on the Building's Common Area; or are visible
from the Building's Common Area), and such plans shall be deemed modified to
take account of any changes reasonably required by Landlord and approved by
Tenant (which approval shall not be unreasonably withheld or delayed). Landlord
shall notify Tenant whether or not the Tenant SAP Layout Plans are approved
within five (5) business days after their delivery to Landlord, provided that
Tenant's SAP Layout Plans shall be deemed to be approved by Landlord unless
Landlord shall have notified Tenant in writing to the contrary within five (5)
business days of their receipt by Landlord stating the reason for disapproval of
such Plans. Tenant's SAP Layout Plans as approved by Landlord and with the
aforesaid modifications, if any, are herein called the "Final SAP Layout Plans".
Landlord and Tenant agree that they will each use their good faith efforts to
mutually agree upon the Final SAP Layout Plans on or before January 19, 2005.
Concurrently with delivery of Tenant's SAP Layout Plans to Landlord, Tenant
shall by notice to Landlord in writing designate a single individual who Tenant
agrees shall be available to meet-and consult with Landlord at the Second Added
Premises respecting the matters-.which are the subject of this Paragraph 4 and
who, as between Landlord and Tenant,'"shall have the power to legally bind
Tenant, in making requests for


3

--------------------------------------------------------------------------------





changes, giving approval of plans or work, giving directions to Landlord or the
like, under this Paragraph 4; and any notice or delivery given to such person
personally or at his place of business shall have the same effect as a notice or
delivery given to Tenant. Landlord's designated individual who will have the
same rights and obligations to Tenant as Tenant's designee has to Landlord, will
be Garth R. D. Tait and/or Jean McDonald.
(d)SAP Engineering Plans. Landlord shall direct its engineers to prepare at
Tenant's expense and, not later than fifteen (15) business days after approval
or deemed approval by Landlord of the Final SAP Layout Plans, shall deliver to
Tenant mechanical, electrical and fire protection engineering drawings and
specifications ("SAP Engineering Plans"), based on the Final SAP Layout Plans
(and such pertinent additional information as shall have been submitted by
Tenant with Tenant's SAP Layout Plans or as requested by Landlord), as may be
required to complete the Second Added Premises in accordance with the Final SAP
Layout Plans. As soon as reasonably possible, and in any event within five (5)
days after submission to Tenant by Landlord of the SAP Engineering Plans, Tenant
shall give its written approval thereof if they are in substantial conformity
with or a direct extension of the Final SAP Layout Plans, otherwise such
approval shall not be unreasonably withheld; however, the SAP Engineering Plans
shall be deemed to have been approved by Tenant unless Tenant shall have
notified Landlord in writing to the contract within five (5) days of their
receipt by Tenant, stating in which respects such plans fail to conform with the
Final SAP Layout Plans. The SAP Engineering Plans shall be deemed to have been
approved by Tenant if they are returned by Tenant with specified changes noted
and such changes are made, whether or not approval is thereafter specifically
noted on the SAP Engineering Plans so changed.
(e)Completion by Landlord. Landlord shall, at Tenant's expense, payable out of
the SAP Allowance, in a good and workmanlike manner, cause the Second Added
Premises to be improved and completed in accordance with the Final SAP Layout
Plans and the SAP Engineering Plans (herein referred to together with
architectural and engineering services as the "SAP Tenant Work'') (such plans
are hereinafter together called the "SAP Construction Plans"). Landlord reserves
the right however: (i) to make substitutions of material or components of
equivalent grade and quality when and if any specified material or component
shall not be readily or reasonably available, and (ii) to make changes
necessitated by conditions met in the course of construction, provided that
Tenant's approval of any such change shall first be obtained (which approval for
matters other than selection of finish materials shall not be unreasonably
withheld or delayed so long as there shall be general conformity with the Final
SAP Layout Plans). The SAP Tenant Work shall be furnished, installed and
performed by Landlord at Tenant's cost for an amount (hereinafter called the
"SAP Tenant Improvements Costs") equal to Landlord's out-of-pocket contract or
purchase price or prices to be paid by Landlord to architects, engineers,
material suppliers, subcontractors, independent contractors and/or other sources
for the material, labor and services applied to the SAP Tenant Work, plus
applicable sales taxes and without, however, any construction management fee
payable to Landlord or its affiliates. Landlord and Tenant agree to select two
(2) general contractors from the following list of three mutually acceptable
general contractors to submit guaranteed maximum price bids for the SAP Tenant
Work based upon reviews of the SAP Construction Plans: Foothills Construction,
Jordy Construction, and RB Construction Corporation. The general contractors
submitting bids shall be required to provide an AIA Statement of Qualification
and have a designated project manager for the SAP Tenant Work with (at a
minimum) a "B" class license within the City and County of Denver (the "City").
Landlord agrees to obtain bids from the two mutually selected general
contractors for the completion of the SAP Tenant Work. Landlord agrees to select
the contractor submitting the lowest bid; provided, however, in the event the
bids are within two percent (2%) of the lowest bid, Tenant shall have the right
to select the general contractor. Landlord currently estimates that the SAP
Tenant Work can be completed Ready for Occupancy by March 1, 2005 (subject to
delays beyond Landlord's control), provided the Final SAP Layout Plans are
completed on or before 5:00 p.m. (Denver time), January 19, 2005. "Ready for
Occupancy" shall mean (i) the date on which Landlord has substantially completed
the SAP Tenant Work in accordance with the SAP Construction Plans and in
substantial compliance with all applicable laws, regulations, and codes, as


4

--------------------------------------------------------------------------------





certified to Tenant in writing by Landlord's architect, Lewis Himes & Associates
("Landlord's Architect''), Landlord and the General Contractor, in accordance
with the SAP Construction Plans; (ii) a permanent or temporary certificate of
occupancy or other reasonable evidence of approval has been issued by the City
permitting the use and occupancy of the Premises subject only to Punch List
(defined below) items and Tenant Installations (defined below); and (iii) the
services and systems required to be provided to the Second Added Premises are in
operation and have passed ins3ection by the appropriate governmental authority
required for issuance of a permanent or temporary certificate of occupancy for
the Second Added Premises.
The contract between Landlord and the general contractor will provide for a
guaranteed maximum price ("GMP"), and the GMP can.not be exceeded without the
execution of a change order approved in writing by Tenant, provided such
approval will not be unreasonably withheld.
(f)Access; Acceptance of Work. Landlord shall afford Tenant and its employees
and agents (each herein referred to as a "Tenant Party") access to the Second
Added Premises at reasonable times prior to the occupancy of the Second Added
Premises only in the presence of a representative of the Landlord, and at
Tenant's sole risk and expense, for the purposes of inspecting and verifying
Landlord's performance of the SAP Tenant Work. Tenant shall advise Landlord
promptly of any objection to the construction of the SAP Tenant Work. Landlord
shall provide Tenant and its agents with access to the Second Added Premises at
least fifteen (15) days prior to the Second Added Premises Commencement Date for
the purpose of installing furniture and equipment (the "Tenant Installations").
Tenant shall not interrupt the completion of the Tenant Work during completion
of Tenant Installations. Tenant' shall indemnify and hold Landlord and its
partners, agents, servants, employees and general contractor (each herein
referred to as an "SAP Tenant Work Indemnified Party") harmless from any and all
claims, losses, damages, fines and penalties incurred by an SAP Tenant Work
Indemnified Party including, but not limited to, reasonable attorneys' fees that
in any way result from a Tenant Party's negligent and/or willfully wrongful
activities within the Second Added Premises during completion of the SAP Tenant
Work or Tenant Installations. Within fifteen (15) days after the SAP Tenant Work
is completed, Landlord and Tenant shall prepare a mutually agreed upon list
("Punch List") of items of the SAP Tenant Work that needs to be corrected or
repaired. Landlord agrees to cause the items set forth in the Punch List to be
corrected or repaired within thirty (30) days after the date the Punch List is
prepared. As used in this Paragraph 4, "Punch List" items means minor details of
construction or decoration that do not interfere with Tenant's use and enjoyment
of the Second Added Premises.
(g)Payment of SAP-Tenant Improvements Costs. Landlord shall provide an allowance
for the payment of the SAP Tenant Improvements Costs and Tenant's out-of-pocket
expenses to complete voice and data cabling at the Second Added Premises and the
cost of physically moving into the Second Added Premises (the "Tenant Related
Costs"), in an amount equal to Thirty-Eight Thousand Five Hundred Sixty and
No/100 Dollars ($38,560.00) (the "SAP Allowance"). Tenant shall pay for all SAP
Tenant Improvements Costs exceeding the SAP Allowance within ten (10) days after
Landlord's delivery of written request for payment; provided, however, that
Landlord may require that, before Tenant commences the SAP Tenant Work, Tenant
to pay to Landlord fifty percent (50%) of the amount that the SAP Tenant
Improvements Costs exceed the SAP Allowance as reasonably estimated by Landlord
(collectively, the "SAP Deposit"). The SAP Deposit shall be applied against the
last completed SAP Tenant Work. In the event an unused balance remains from
either the SAP Deposit and/or the SAP Allowance after completion of all SAP
Tenant Work and the payment of all SAP Tenant Improvements Costs, Landlord
agrees (i) to pay to Tenant the unused balance of the SAP Deposit within thirty
(30) days after the SAP Tenant Work is completed; (ii) to reimburse Tenant for
Tenant Related Costs within fifteen (15) days after Tenant delivers reasonable
evidence of such expenditures to Landlord, (iii) to apply the unused portion of
the SAP Allowance toward the payment of Base Rent for the Second Added Premises,
up to an amount not to exceed $6,539.13: and (iv) to apply the balance off any
unused portion of the SAP Allowance to reimburse Tenant for


5

--------------------------------------------------------------------------------





the payments incurred by Tenant in connection with the alterations described in
Paragraph 10 of this Fourth Amendment, within fifteen (IS) days after Tenant
delivers reasonable evidence of such expenditures to Landlord. Tenant shall not
be entitled to payment of any remaining SAP Allowance after the payment of
Tenant Related Costs, Base Rent, and the costs described in clause (iv) above.
Tenant shall be deemed to have waived any such excess SAP Allowance.
(h)Second Added Premises Commencement Date. Except as provided below, if
Landlord shall, for any reason (including, without limitation, failure to
complete the work, if any, required to be done by Landlord under this Fourth
Amendment) fail to cause the SAP Tenant Work to be completed on or before March
I, 2005 or any other date, Landlord shall not be subject to any liability for
such failure nor for any failure to timely complete any work. Tenant's
obligation to pay the Base Rent and additional rent pertaining to the Second
Added Premises shall commence on the Second Added Premises Commencement Date,
and such failure to cause the SAP Tenant Work to be completed on or before March
1, 2005, or any other date, shall not in any other way affect the validity or
continuance of the Lease as amended herein. The term "SAP Tenant Delay" shall
mean any act or omission of Tenant, its agents, servants, employees or
contractors, which has the effect of hindering or delaying the completion of the
SAP Tenant Work including (a) any delay caused by failure of Tenant to deliver
Tenant's SAP Layout Plans on or before January 5, 2005; (b) unreasonable failure
to mutually agree upon the Final SAP Layout Plans on or before January 19, 2005;
(c) any delay which is caused by changes in the SAP Tenant Work requested by
Tenant after mutual approval of the Final SAP Layout Plans; (d) any delay which
is caused by any unreasonable failure by Tenant, without regard to any grace
period applicable thereto, promptly to furnish to Landlord any required
information, approval or consent or caused by any good faith reluctance on the
part of Landlord to approve any information required to be submitted by Tenant
and approved by Landlord (provided that such disapproval is permitted pursuant
to Subparagraph 4(c) above); or (e) any delay which is caused by the performance
of any work or activity in the Second Added Premises by Tenant or any of its
employees, agents or contractors, including, but not limited to, Tenant
Installations. Tenant also shall pay to Landlord, within 10 days after receipt
of demand made from time to time, a sum equal to any additional cost to Landlord
in completing the Second Added Premises resulting from any SAP Tenant Delay, to
the extent such cost is not covered by the SAP Allowance. Notwithstanding the
foregoing, if the Second Added Premises Commencement Date does not occur by May
31, 2005, as such date is extended for any SAP Tenant Delay, but not for any
other delay, whether or not caused by Landlord, Tenant may terminate its lease
of the Second Added Premises pursuant to this Fourth Amendment. Landlord agrees
to notify Tenant, in writing, within seven (7) days after the occurrence of any
SAP Tenant Delay.
5.Tenant's Second Partial Termination Option. The provisions of subparagraph
S(d) of the Third Amendment are amended to provide in their entirety as follows:
(d)Tenant's Proportionate Share shall be decreased by 15.8%(81,189 square feet
of rentable area divided by 514,000) to 2.71%, and
6.Parking. Beginning on the first day of the calendar month following the Second
Added Premises Commencement Date, Exhibit "D" attached to the Original Lease
shall be amended to reflect that Landlord shall provide Tenant with an option to
lease up to two (2) additional unreserved parking spaces in the Parking Garage
located under the Building at the prevailing market rate quoted from time to
time by the Operator. Tenant's option to use these parking spaces will not be
affected by Tenant's exercise of the Second Partial Termination Option.
7.Brokerage. Landlord and Tenant acknowledge and agree that: (i) Landlord has
been represented in connection with this Fourth Amendment by Agent and by
Silverbrae Holdings, Inc. ("SHI") as Landlord's agents, and (ii) Tenant has been
represented in connection with this Fourth Amendment by The Staubach Company
("Staubach") as Tenant's agent. Tenant agrees to indemnify, defend and. hold
Landlord harmless from and against any claims, for a commission or other
compensation in connection with this Fourth Amendment, made by any broker or
finder (other than Agent, Tait and Staubach) who claim to have dealt with or
communicated to Tenant in connection


6

--------------------------------------------------------------------------------





with this Fourth Amendment provided that Landlord has not in fact retained such
broker or finder. Landlord agrees to pay Agent, Tait and Staubach pursuant to
the terms of separate agreements, for their-services rendered in connection with
this Fourth Amendment.
8.Subordination.
(a)Landlord agrees to use good faith efforts to obtain from the present
beneficiaries of the Existing Mortgages (as defined in Paragraph 18 of the
Original Lease) a non-disturbance agreement in recordable form, substantially in
the forms of Exhibits H-1, H-2, and H-3 to the Original Lease, respectively,
with respect to the Second Added Premises. Landlord represents that the
beneficiaries of such Existing Mortgages are SFI I and Newpar (as each is
defined in Subparagraph 18(a) of the Original Lease) and Prudential Retirement
Insurance and Annuity, as the successor-in-interest to CGLIC (as defined in such
Subparagraph 18(a)).
(b)Landlord hereby confirms its agreement to and obligations pursuant to
Subparagraphs 18(b) and (c) of the Original Lease. Landlord agrees that Tenant's
obligation to subordinate to any "future mortgage" (as defined therein) shall be
conditioned upon Landlord obtaining for and delivering to Tenant an agreement in
recordable form and in a form reasonably acceptable to Landlord, Tenant, and the
holder of such future mortgage for the Second Added Premises (which shall not
diminish Tenant's rights of offset provided in subparagraph 26(h) of the
Original Lease), executed by the holder of any such future mortgage.
9.Authority of Tenant. Tenant represents to Landlord that Tenant has not made
any assignment, sublease, transfer or other disposition of Tenant's interest in
the Lease or any portion of the Premises, and that Tenant is fully authorized to
execute, deliver and perform this Fourth Amendment. Tenant hereby represents and
warrants to Landlord that to the best of its knowledge there are no claims,
demands, obligations, liabilities, actions or other cause of actions which have
accrued or which may accrue arising from or: related to the Lease or the
Premises.
10.Binding Effect. This Fourth Amendment becomes effective only upon the
execution by Landlord and Tenant.
11.Definitions. All capitalized terms used herein, but not defined herein, shall
have the same meanings given to such terms in the Lease unless otherwise
indicated. ·
12.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants, and conditions of the Lease shall remain and continue in full force
and effect as amended herein. Each of Landlord and Tenant confirms that it is in
compliance with the Lease provisions and the neither Tenant nor Landlord has any
defenses, claims or offsets against the other as of the date hereof. As of the
date hereof, Tenant waives and releases Landlord and its agents and employees,
from any and all claims, demands, damages, actions, causes of action, or suits
of any kind or nature whatsoever, known or unknown, arising out of or in
connection with the Lease and/or use or occupancy of the Premises prior to the
date hereof. Except as specifically modified in this Fourth Amendment, the Lease
remains in full force and effect. If there is any conflict between the terms and
provisions of this Fourth Amendment and the terms and provisions of the Lease,
the terms and provisions of this Fourth Amendment shall govern.
13.Governing Law. The governing law of this Fourth Amendment and all provisions
hereunder shall be governed by and construed in accordance with the laws of the
State of Colorado.
14.Complete Agreement. This Fourth Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
15.Benefit. Subject to.tile limitations on Tenant's assignment and subleasing
provided in the Lease, this Fourth Amendment shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.


7

--------------------------------------------------------------------------------





16.Amendment. This Fourth Amendment may not be amended except in writing signed
by the parties hereto.
17.Headings. The paragraph headings of this Fourth Amendment are for reference
only and shall not be deemed to alter or affect the meaning of the terms hereof.
18.Time. Time is of the essence hereof.
19.Survival. All covenants, agreements, representations and warranties as set
forth in this Fourth Amendment shall survive the termination of the Lease.
20.Counterparts. This Fourth Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Fourth Amendment
to Lease as of the day and year set first above written.
 
 
LANDLORD:
 
 
 
 
 
DENVER-STELLAR ASSOCIATES LIMITED
PARTNERSHIP, a Delaware limited partnership
 
 
 
 
 
By: ARC Denver, L.L.C., a Delaware
limited liability company, its general partners
 
 
 
 
 
By: ARC Denver, Inc., a Delaware
corporation, its manager
 
 
 
Date:_________________
 
By: /s/ David G. Marshall
David G. Marshall, President
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
 
WESTERN GAS RESOURCES, INC., a Delaware
corporation
 
 
 
Date:Jan. 13, 2005
 
By: /s/ John C. Walter
(Title)
 
 
 





8

--------------------------------------------------------------------------------






kbsriiq42018ex1044pg1.jpg [kbsriiq42018ex1044pg1.jpg]


